  Case 20-41064        Doc 25       Filed 05/05/20 Entered 05/05/20 18:22:31          Desc Main
                                      Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


In re:                                           §
                                                 §    Case No. 20-41064
NEWSTREAM HOTEL PARTNTERS –                      §
IAH LLC                                          §
                                                 §    Chapter 11
         Debtor.                                 §

                        DECLARATION OF TIMOTHY NYSTROM
                   IN SUPPORT OF CERTAIN SECOND DAY MOTIONS

         I, Timothy Nystrom, pursuant to 28 U.S.C. § 1746, hereby declare that the following is

true to the best of my knowledge, information and belief:

         1.     I am the President of Newstream Hotels & Hospitality LLC (“Newstream

Manager”), the manager of Newstream Hotel Partners – IAH LLC (“Newstream IAH” or

“Debtor”) and I am familiar with the day-to-day operations, business, and financial affairs of the

Debtor.

         2.     I submit this declaration (the “Declaration”) in support of (i) the Debtor’s Motion

For Interim and Final Order Authorizing the Debtor to Maintain Insurance Policies (the

“Insurance Motion”)[Docket No. 2], and (ii) Debtor’s Motion Pursuant to Sections 105(a) and

366 of the Bankruptcy Code for an Order (I) Prohibiting Utilities from Altering, Refusing, or

Discontinuing Service, (II) Deeming Utilities Adequately Assured of Future Performance, and

(III) Establishing Procedures for Determining Adequate Assurance of Payment (the “Utility

Motion”, and together with the Insurance Motion, the “Second Day Motions”)[Docket No. 3]

and the relief requested therein.

         3.     Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my discussions with other employees and representatives of the Debtor,


DECLARATION OF TIMOTHY NYSTROM IN SUPPORT OF CERTAIN SECOND DAY MOTIONS –
PAGE 1
  Case 20-41064       Doc 25     Filed 05/05/20 Entered 05/05/20 18:22:31           Desc Main
                                   Document     Page 2 of 4



my review of relevant documents, or my opinion based upon my experience and knowledge of

the Debtor’s operations and financial condition. If I were called to testify, I would testify

competently to the facts set forth in this Declaration. I am authorized to submit this Declaration

on behalf of the Debtor.

       4.      On April 28, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

bankruptcy under subchapter 5 of chapter 11 of the Bankruptcy Code. The Debtor continues to

operate its business as a debtor-in-possession pursuant to section 1107 and 1108 of the

Bankruptcy Code.

       5.      The Debtor owns a 139,227 square foot full-service hotel located at 500 North

Sam Houston Parkway East, Houston, Texas (the “Property”), conveniently located near George

Bush Intercontinental Airport. The Property features 220 guest rooms, a restaurant, bar, and

15,000 square feet of meeting space, as well as an outdoor pool, fitness center, business center

and other amenities consistent with a midscale full-service hotel.

       6.      The Debtor purchased the Property in September 2018 just prior to the collapse in

oil prices that occurred in the Fall of 2018. The Debtor’s financial struggles were further

exasperated by its secured lender who unilaterally determined in the summer of 2019 that it

would no longer allow the Debtor to use its interest reserve to make the monthly payments. In

the fall of 2019, the Debtor was again further battered by the results of Tropic Storm Imelda,

which crippled the greater Houston area.

       7.      The Debtor is named as an additional insured and the Property is covered under a

property casualty policy in which the Property is bundled with two other properties in which

Newstream Manager is also the manager (the “Property Insurance Policy”). Newstream

Manager financed the purchase of the Property Insurance Policy pursuant to a premium finance



DECLARATION OF TIMOTHY NYSTROM IN SUPPORT OF CERTAIN SECOND DAY MOTIONS –
PAGE 2
    Case 20-41064         Doc 25      Filed 05/05/20 Entered 05/05/20 18:22:31          Desc Main
                                        Document     Page 3 of 4



agreement with First Insurance Funding (the “Property Premium Finance Agreement”). The

Property Premium Finance Agreement requires eight (8) monthly payments of $15,903.01,

which Newstream Manager pays and then seeks reimbursement from the three entities that own

the three properties covered by the Property Insurance Policy. The reimbursement is based on

each entity’s pro rata portion of the premiums financed, plus taxes and fees. More specifically,

the Property Premium Finance Agreement provides for $211,589.15 in total premiums, taxes and

fees, of which $135,910.15 is attributable to the premiums associated with the Property.

Accordingly, Newstream Manager seeks monthly reimbursement of 64%1 of the monthly

amount, or $10,209.73.

          8.      The Debtor also maintains a commercial general liability policy (the “General

Liability Insurance Policy” and together with the Property Insurance Policy, the “Insurance

Policies”). The premiums associated with the General Liability Insurance Policy were also

financed using a premium financing agreement (the “General Liability Premium Finance

Agreement”). The monthly payment to IPFS Corporation, the lender on the General Liability

Premium Finance Agreement, is $186.98.

          9.      The     Debtor      currently   uses   water,   sewage,   electric,   natural   gas,

telecommunications, and other services from numerous utility providers (the “Utilities”).2 A list

of each Utility is attached to the Utility Motion as Exhibit A (the “Utility Service List’). In an

effort to provide adequate notice to each Utility, Exhibit A includes the mailing address to which

the Debtor remits payments. The Debtor has served each of the Utilities listed on the Utilities

Service List by first class and certified mail to the addresses listed in Exhibit A, and where

possible the Debtor emailed contacts it had at each of the Utilities. Additionally, Debtor’s


1
    $135,910.15/211,589.15 = 64.2%,


DECLARATION OF TIMOTHY NYSTROM IN SUPPORT OF CERTAIN SECOND DAY MOTIONS –
PAGE 3
Case 20-41064   Doc 25   Filed 05/05/20 Entered 05/05/20 18:22:31   Desc Main
                           Document     Page 4 of 4




                                                          Scanned with CamScanner
